DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below, to the amended claims 1, 2, 3, 7, 8, 9 should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on 03/02/2021 with Mr. Michael E. Fogarty (Attorney for Applicant, Reg. No. 36,139).

1. (Currently amended) A semiconductor laser device comprising:
a mount section; 
a first wiring and a second wiring connected to an upper surface of the mount section; 
a first semiconductor laser element having an electrode at an upper side, an electrode at a lower side and a ridge; 
the electrode at the lower side of the first semiconductor laser element is joined to an upper surface of the first wiring; and
a third wiring joined to the electrode at the upper surface of the first semiconductor laser element,
wherein: 

the L shape potion has a portion opposite to the side of the first semiconductor laser element and a portion opposite to the back side of the first semiconductor laser element, and
a width of the second wiring on the back side is larger than a width of the second wiring on the front side along a direction perpendicular to a longitudinal direction of the first semiconductor laser element.
2. (Canceled)

3. (Currently amended) The semiconductor laser device according to claim [[2]]1, further comprising a second semiconductor laser element having an electrode at an upper side, an electrode at a lower side and a ridge, wherein the third wiring is electrically connected to the electrode at the lower side of the second semiconductor laser element.
7. (Currently amended) A semiconductor laser device comprising:
a mount section; 
a first wiring and a second wiring connected to an upper surface of the mount section; 
a first semiconductor laser element having an electrode at an upper side, an electrode at a lower side and a ridge; 
the electrode at the lower side of the first semiconductor laser element is soldered to an upper surface of the first wiring; and
a third wiring soldered to the electrode at the upper surface of the first semiconductor laser element, wherein:

the L shape portion has a portion opposite to the side of the first semiconductor laser element and a portion opposite to the back side of the first semiconductor laser element, and
a width of the second wiring on the back side is larger than a width of the second wiring on the front side along a direction perpendicular to a longitudinal direction of the first semiconductor laser element.

8. (Canceled)
9. (Currently amended) The semiconductor laser device according to claim [[8]]7, further comprising a second semiconductor laser element having an electrode at an upper side, an electrode at a lower side and a ridge, wherein the third wiring is electrically connected to the electrode at the lower side of the second semiconductor laser element.
Allowable Subject Matter
4.	Claims 1, 7 are allowed.
Inoue et al. (US 7,561,610) and Hasegawa (US 4,977,570) are considered as pertinent prior art. 
The following is an examiner’s statement of reasons for allowance: 
	Inoue et al. ‘610 shows and discloses a semiconductor laser device (Fig 10, 11, 15) comprising: a mount section (Fig 10, 11, 15: 15); a first wiring and a second wiring connected to an upper surface of the mount section (Fig 10, 11, 15: 22b, 23); a first semiconductor laser (Fig 10, 11, 15: 12c electrode upper, 12b/14 electrode lower; Col 12: 1-5 semiconductor with ridge ); the electrode at the lower side of the first semiconductor laser element is joined to an upper surface of the first wiring (Fig 10, 11, 15, 20, 24, 25: lower electrode joined to upper is joined to upper surface of first wiring); and a third wiring joined to the electrode at the upper surface of the first semiconductor laser element (Fig 10, 11, 15, 20, 24, 25: 22a), wherein:  the first semiconductor laser element has a front side which is a laser emission end surface, a back side opposite to the front side and sides between the front side and the back side (Col 4: 35-40).
Inoue et al. ‘610 fail to teach the second wiring includes an L shape portion in plan view, the L shape potion has a portion opposite to the side of the first semiconductor laser element and a portion opposite to the back side of the first semiconductor laser element, and a width of the second wiring on the back side is larger than a width of the second wiring on the front side along a direction perpendicular to a longitudinal direction of the first semiconductor laser element.
	Hasegawa ‘570 of analogous art shows and discloses of semiconductor laser with stripe electrodes having pads for wire bonding formed on a substrate where the pad portion has a width greater than that of the stripe-like portion to prevent short circuit and ease of mounting (Fig 4-8; Col 1-2).  However, the references fail to disclose the motivation or required structural arrangement.
 	Similarly, with respect to claim 7, the references fail to teach the second wiring includes an L shape in plan view, the L shape portion has a portion opposite to the side of the first semiconductor laser element and a portion opposite to the back side of the first semiconductor laser element, and a width of the second wiring on the back side is larger than a width of the second wiring on the front side along a direction perpendicular to a longitudinal direction of the first semiconductor laser element.
Claims 3-6, 9-12 are also allowable as they directly depend on claims 1, 7.
					COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828